Citation Nr: 1702271	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  07-15 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a cardiac disorder - including coronary artery disease and hypertension - to include as due to Agent Orange exposure and secondary to service-connected bipolar disorder.


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1971 to May 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board denied the claim in a December 2009 decision and the Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2011, the Court vacated the Board's decision and the issue was remanded to the Board for readjudication.

The Board requested a VHA medical expert opinion in January 2012.  A medical opinion from a cardiologist was rendered in March 2012.  VA gave notice to the Veteran and his attorney and no further response by the Veteran was submitted.  The Board denied the Veteran's service connection claim in a September 2012 decision, and the Veteran appealed this decision to the Court.  In September 2013, the Court vacated the Board's decision and remanded the issue for readjudication consistent with the Court's decision.  The Board remanded the claim in April 2014 and again in November 2014.  

The issue of arthritis of the shoulders was included in an arthritis claim that was previously remanded by the Board in September 2012.  In July 2015, the Agency of Original Jurisdiction (AOJ)  granted service connection for arthritis of the knees but did not address arthritis of the shoulders.  The Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the November 2014 Remand, the Board directed the AOJ to obtain a VA medical opinion that addressed the both coronary artery disease (CAD) and hypertension.  In addition, the Remand requested that the opinion provider address the medical articles submitted by the Veteran regarding the relationship between cardiac disorders and psychiatric disorders.  Because the May 2015 VA opinion did not address these areas as directed in the remand, an additional opinion is necessary.  See Stegall v. West, 11 Vet. App 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).

Furthermore, the May 2015 VA opinion found that the Veteran's condition was less likely than not incurred in or caused by in-service injury, event, or illness but did not provide a rationale for this finding.  This oversight must be addressed on remand as well.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional relevant private or VA evidence in support of his claim.  The AOJ must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All efforts to procure the records must be documented in the claims file.   

2.  Obtain a VA medical opinion from a clinician specializing in cardiac disorders.  The claims file and a copy of this remand must be made available to the clinician for review; the report should reflect that such a review was conducted.  The clinician is requested to review all pertinent records associated with the claims file and offer an opinion as to the following:

a)  Are the Veteran's cardiac disorders, including CAD and hypertension, at least as likely as not (i.e., a fifty percent or greater probability) related to any in-service disease, event, or injury?

Provide an explanation for all conclusions reached. 

b)  If the answer to (a) is negative, is it at least as likely as not (i.e., a 50 percent or greater probability) that his cardiac disorders, to include CAD and hypertension, are caused by his service-connected bipolar disorder?

Provide an explanation for all conclusions reached.  As part of his or her explanation, the clinician should address the articles submitted by the Veteran and the March 2012 VHA medical expert opinion.

c)  If the answers to (a) and (b) are negative, is it at least as likely as not (i.e., a 50 percent or greater probability) that his cardiac disorders, to include CAD and hypertension, are aggravated (chronically worsened) by his service-connected bipolar disorder? 

Provide an explanation for all conclusions reached.  As part of his or her explanation, the clinician should address the articles submitted by the Veteran and the March 2012 VHA medical expert opinion.

3.  Readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






